Citation Nr: 0324321	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 8, 
2001, for a 40 percent evaluation for peripheral vascular 
disease of the right lower extremity.  

2.  Entitlement to an effective date prior to February 8, 
2001, for a 40 percent evaluation for peripheral vascular 
disease of the left lower extremity.  

3.  Entitlement to an increased rating for peripheral 
vascular disease of the right lower extremity, currently 
evaluated 40 percent disabling.  

4.  Entitlement to an increased rating for peripheral 
vascular disease of the left lower extremity, currently 
evaluated 40 percent disabling.  

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 30 percent disabling.  

6.  Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of honorable active service from 
September 1942 to August 1946, from March 1952 to April 1953, 
and from January 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

On review of the file, the Board notes that, on his VA Form 
9, received in December 2002, the veteran indicated that he 
desired a personal hearing before Member of the Board in 
Washington, DC.  In communication received from him later in 
December 2002, the veteran withdrew his hearing request.  

The veteran's file was transferred to the Board in July 2003.  
In August 2003, prior to the Board's consideration of the 
veteran's appeal, the Board received further communication 
from him indicating his desire for a personal hearing before 
a Member of the Board at the RO.  

The regulations provide that a claimant has a right to a 
personal hearing before the Board.  38 C.F.R. § 20.700 
(2002).  The regulations also provide that a claimant will be 
granted a period of 90 days following notification that his 
records have been transferred to the Board to request such a 
hearing.  38 C.F.R. § 20.1304 (2002).  

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



